Citation Nr: 0914430	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  06-09 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Togus Regional Office in 
Augusta, Maine


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C. § 1151.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESSES AT HEARINGS ON APPEAL

Appellant, her son, and her daughter-in-law



ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1950 to August 
1953.  He died in May 2005.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Togus Regional Office 
(RO) in Augusta, Maine.

In May 2006, the appellant and her daughter-in-law testified 
at a hearing at the RO before a Decision Review Officer.  In 
January 2007, the appellant and her son testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of each hearing is of record.


FINDINGS OF FACT

1.  The Veteran died in May 2005 due to colitis with 
Clostridium difficile, which was due to or a consequence of 
chronic obstructive pulmonary disease.

2.  Neither colitis with Clostridium difficile nor chronic 
obstructive pulmonary disease was the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault by VA in furnishing medical care, 
or an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to DIC under 38 U.S.C. § 1151 
are not met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.361 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking DIC under the provisions of 38 
U.S.C. § 1151.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial- effective-date element of a service-
connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The appellant was provided VCAA notice by letter mailed in 
September 2005, prior to the initial adjudication of her 
claim.  Although the appellant has not been provided notice 
with respect to the effective-date element of the claim, the 
Board finds that there is no prejudice to her in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  As explained below, the Board 
has determined that DIC under 38 U.S.C. § 1151 is not 
warranted.  Consequently, no effective date will be assigned, 
so the failure to provide notice with respect to that element 
of the claim is no more than harmless error.

The Board notes that pertinent VA and private medical records 
have been obtained, as well as the Veteran's death 
certificate.  In addition, a VA medical opinion and an 
opinion from and independent medical expert have been 
obtained.  Statements from the Veteran's family, testimony 
from the appellant and her family members at her May 2006 RO 
hearing and January 2007 Board hearing, and a letter from the 
Veteran's private physician have been provided.  Neither the 
appellant nor her representative has identified any 
outstanding evidence that could be obtained to substantiate 
her claim.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and not prejudicial to the appellant.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Compensation under 38 U.S.C.A. § 1151 shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service-connected.  A disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a Department 
facility, and the proximate cause of the disability or death 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background

The Veteran was admitted to the VA Hospital in Togus, Maine 
on March 22, 2005.  At that time, he was assessed as having 
an exacerbation of oxygen-dependent chronic obstructive 
pulmonary disease (COPD), and possible pneumonia.  He was 
treated with nebulizer therapy, intravenous antibiotics, and 
intravenous steroids.  During his hospitalization, the 
Veteran developed diarrhea, which was noted on March 29, 
2005.  Initial testing was negative for Clostridium difficile 
(C. difficile) infection.  However, the examining VA 
physician noted that he suspected C. difficile in spite of 
the negative test, and the Veteran was moved to a private 
room, and treatment with metronidazole and lactobacillus was 
begun.  A third test in April 2005 was positive for C. 
difficile colitis, and the Veteran was treated with oral 
vancomycin.  The Veteran was subsequently discharged to his 
home on April 12, 2005, with oral vancomycin therapy.  At the 
time of discharge, the Veteran's C. difficile infection was 
reportedly resolved.

By May 4, 2005, the Veteran's diarrhea was noted to have 
returned.  The Veteran was admitted to the emergency room at 
a private hospital on May 11, 2005, for treatment of 
diarrhea.  He was treated with intravenous metronidazole and 
oral vancomycin.  Improvement was noted, and he was 
discharged on May 23, 2005, to a private nursing home.  The 
Veteran was discharged from the nursing home the following 
day with treatment instructions, which included continued 
treatment with vancomycin, metronidazole, and lactobacillus.  
The Veteran died on May [redacted], 2005.

The Veteran's death certificate lists colitis with C. 
difficile as the immediate cause of his death, and indicates 
that the approximate interval between the onset of colitis 
with C. difficile and death was two months.  The Veteran's 
death certificate also lists colitis with C. difficile as 
being the result of longstanding chronic obstructive 
pulmonary disease (COPD).

A VA physician reviewed the record and provided a report 
regarding the Veteran's death in January 2006.  According to 
the VA physician, the record documented that, because of the 
pulmonary insufficiency associated with the Veteran's COPD in 
the setting of a lower respiratory infection, he was 
appropriately treated with antibiotics.  The physician stated 
that the record documented that the provider clearly 
recognized the potential for developing C difficile, and that 
developing C. difficile secondary to antibiotic therapy was 
not a rare occurrence.  The physician also stated that when 
it was recognized that the Veteran had C. difficile, the 
provider appropriately provided the accepted treatment for 
it, but that, in spite of aggressive treatment, the Veteran 
died of C. difficile-related colitis.  The physician opined 
that the Veteran's death was not caused by any carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault in furnishing care, treatment or 
examination. 

During the May 2006 RO hearing, the appellant and her 
daughter-in-law testified that the Veteran was not given 
proper care while being treated at the Togus VA Hospital in 
March and April 2005.  They testified that the Veteran's bed 
had soiled sheets that were not changed for several days, and 
that the Veteran was improperly given food at the hospital 
that he was not supposed to eat due to his diarrhea.  They 
also testified that the Togus VA Hospital did not correspond 
with the Veteran's private physician in a timely manner.  
They furthermore testified that, when it was first reported 
that the Veteran had diarrhea, a more thorough test should 
have been done because the Veteran had had it for three days, 
and that he should have been retested sooner when his 
diarrhea did not go away.  They also contended that if 
medical providers at the Togus VA Hospital had caught the C. 
difficile infection sooner they could have saved him, and 
that the Veteran was improperly sent home from the Togus VA 
Hospital, considering the condition of his C. difficile 
infection.

The Veteran's daughter submitted a letter in June 2006.  The 
letter indicates that it was her understanding that the 
Veteran contracted C. difficile from unsanitary conditions at 
a VA hospital.  She stated that when she went to visit her 
father in the hospital the conditions were not sanitary, and 
that his sheets and pajamas were continually soiled and not 
cleaned for days at a time.  She also stated that eventually 
she and other family members changed the Veteran's hospital 
bed sheets and washed the Veteran.  She furthermore stated 
that she was informed by the Mayo Clinic that the medical 
treatment that the Veteran was receiving would not help him 
get rid of his illness, and that, after weeks of inadequate 
treatment at VA, the Veteran became week due to his diarrhea, 
and was released from the Togus VA Hospital in much worse 
condition than when he arrived.

The appellant submitted a June 2006 letter from the Veteran's 
private physician, Dr. M.  In the letter, Dr. M. indicated 
that he had reviewed a copy of the Veteran's clinical notes 
stemming from his Togus VA Hospital admission in late March 
2005.  Dr. M. noted that the Veteran developed C. difficile 
during that hospital stay, that he was tested for C. 
difficile three times and tested negative the first two times 
and positive the third time, at which time his treatment was 
switched to oral vancomycin, and that, by April 12, 2005, the 
Veteran's condition had improved enough for him to be 
discharged to the home setting to complete his vancomycin 
therapy.  Dr. M. opined that the Veteran contracted colitis 
in the hospital after being put at risk by the antibiotic 
therapy necessary for his pulmonary condition.

The appellant also submitted medical articles indicating that 
C. difficile is typically the result of antibiotic treatment.

During her January 2007 Board hearing, the appellant and her 
son testified that the Veteran was not properly treated 
during his hospital stay at the Togus VA Hospital.  They 
testified that his C. difficile and diarrhea were not treated 
in a timely fashion after they were discovered.  They also 
testified that the Veteran should not have been discharged 
from the VA Hospital when his C. difficile was not under 
control.

In January 2009, the Board obtained an opinion from an 
independent medical expert.  The IME reviewed the claims 
folders.  She noted that the Veteran developed C. difficile 
associated with diarrhea during his stay at the Togus VA 
Hospital in March 2005 for treatment of an exacerbation of 
COPD with antibiotics and steroids.  She stated that 
hospitalized patients are the primary targets of C. difficile 
infection; that the most important risk factors have been 
shown to be antibiotic exposure, age greater than 65, and 
hospitalization in an acute or chronic care facility; and 
that the Veteran had all three main risk factors and was 
particularly at high risk to develop C. difficile associated 
disease under the circumstances presented in his case.  The 
IME also indicated that standard therapy for C. difficile 
with diarrhea consisted of oral metronidazole or oral 
vancomycin, that the standard duration of initial antibiotic 
treatment for C. difficile diarrhea was 10 to 14 days, and 
that the Veteran was treated with appropriate antibiotics and 
infection control precaution for C. difficile infection.  She 
furthermore noted that the Veteran responded to antibiotic 
treatment for C. difficile infection and was discharged home 
when he clinically improved.  She opined that the Veteran 
most likely died of C. difficile disease and its 
complications, but that his death was not caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
hospital in furnishing care.  The IME furthermore opined that 
the Veteran was diagnosed with C. difficile in a timely 
fashion, and was given the correct treatment and managed 
correctly and appropriately. 

Analysis

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the appellant's claim for DIC 
under the provisions of 38 U.S.C. § 1151.  The record 
establishes that the Veteran's death was caused by VA medical 
treatment, in the form of antibiotic and steroid treatment 
that the Veteran received for exacerbation of his COPD.  
However, the evidence of record indicates that the proximate 
cause of the death was not carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing such medical treatment, or an 
event not reasonably foreseeable.

Each of the three competent medical opinions of record, which 
are the January 2006 VA physician's opinion, Dr. M.'s June 
2006 opinion, and IME's January 2009 opinion, indicate that 
the Veteran's C. difficile was caused by his antibiotic 
treatment given to him during his March 2005 to April 2005 
hospitalization at the Togus VA Hospital.  However, none of 
the three opinions suggests that carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing such antibiotic 
treatment, or any other treatment, caused the death of the 
Veteran.  Rather, the VA physician and the IME both 
specifically opined that the Veteran's death was not caused 
by carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing care.  Both physicians indicted that C. difficile 
was a risk of the kind of antibiotic treatment given to the 
Veteran, that such antibiotic treatment was appropriate to 
treat the Veteran's pulmonary condition, and that VA medical 
providers' response to and treatment of C. difficile was 
appropriate; the January 2009 IME specifically opined that 
such providers diagnosed the Veteran with C. difficile in a 
timely fashion, gave the correct treatment, and managed the 
condition correctly and appropriately.  Moreover, while Dr. 
M. opined that the Veteran contracted colitis in the hospital 
after being put at risk by his antibiotic therapy, he also 
stated that such therapy was necessary for the Veteran's 
pulmonary condition.  Thus, all three competent medical 
opinions of record indicate that the Veteran's C. difficile, 
while caused by treatment received at a VA facility, was not 
the result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing medical treatment.

Furthermore, the competent medical evidence indicates that 
the Veteran's development of C. difficile as the result of 
antibiotic treatment received at a VA Hospital was not an 
event that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
The January 2006 VA examiner stated that the record 
documented that the provider clearly recognized the potential 
for developing C difficile, and that developing C. difficile 
secondary to antibiotic therapy was not a rare occurrence.  
The January 2009 IME noted that hospitalized patients were 
the primary targets of C. difficile infection, and that the 
most important risk factors have been shown to be antibiotic 
exposure, age greater than 65, and hospitalization in an 
acute or chronic care facility, and that the Veteran had all 
three main risk factors and was at particularly high risk to 
develop C. difficile.  Thus, the record does not reflect that 
the development of C. difficile as the result of the 
Veteran's antibiotic treatment, which led to his death, was 
an event not reasonably foreseeable.

The Board recognizes the contentions of the appellant and the 
Veteran's family members, including that conditions at the 
Togus VA Hospital were unsanitary, that the medical providers 
did not diagnose the Veteran's C. difficile infection in a 
timely manner, that his C. difficile and diarrhea were not 
treated in a timely fashion after they were discovered, and 
that the Veteran was improperly discharged from the VA 
Hospital when his C. difficile was not under control.  The 
Board also acknowledges the appellant's contentions that such 
factors represent negligence by VA medical providers, and 
were the proximate cause of the Veteran's death.

However, whether the proximate cause of the Veteran's death 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the Veteran's hospital care and medical treatment, 
or an event not reasonably foreseeable, is a medical question 
that lay persons are not competent to answer.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  As discussed 
above, the competent medical opinions of record indicate that 
the Veteran's death was not the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
Veteran's hospital care and medical treatment, or an event 
not reasonably foreseeable.

Accordingly, this claim must be denied.


ORDER

DIC under the provisions of 38 U.S.C. § 1151 is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


